 

Cased £92676 6M Boonen 7 Hd VTA 20 PAage Pot 2

Biana Sterk
+74 242.836.6429 Direct
Diana Sterk@ameldporter.com

 

 

 

 

    
 

 

       

 

 

 

 

 

 

 

USDC SDNY
| ELECTRONICALLY FILED
DOC #: .
DATE FILED: !!/i4./ 20 | /
: November 18, 2020 : (<
pW
Lov Ve j
VIA ELECTRONIC CASE FILING \' \v | ee acm 8 AD
Honorable Colleen McMahon \\ i A | “ 0 ¢
United States District Court for the Southern . \ rd s ae Ay
District of New York fi t jp iA.
Daniel Patrick Moynihan United States iV pal | we i A > ¢
Courthouse 4 (A Ci Y ee Ns {°
500 Pear! Street NK ft . aft 4 7 Wf
New York, NY 10007-131 Hf ul vi r Awe
ms J i Ni 4 - f /
V A yw i je h
w/ \

Re: The Center for Medical Progress, et al. v. Planned Parenthood Federation \
of America, 1:20-cv-07670 (CM) (JLC) I / wy,
te
Dear Chief Judge McMahon: ite if
j
Our firm has been retained to represent Defendant Planned Parenthood Federation po
of America (“PPFA”) in this defamation action brought by Plaintiffs The Center for i

American Progress and David Daleiden. Plaintiffs effected service of process on our
client on November 10, 2020. We are aware of the Court’s Order Scheduling an Initial
Pretrial Conference (“Order”) for December 18, 2020, Dkt. 9. We are writing to request
an adjournment of the Initial Pretrial Conference for approximately 30 days, to mid-
January 2021. The reason for our request is that PPFA intends to file a motion to dismiss
and we believe the Initial Pretrial Conference will be more productive if the motion is
fully briefed before counsel for the parties appear before the Court. We have discussed
this matter with counsel for Plaintiffs and they have consented to this request.

Plaintiffs’ Complaint alleges defamation based on one Tweet and one quote in a
news article concerning other legal proceedings involving the Plaintiffs. These legal
proceedings include: (1) a criminal prosecution against Mr, Daleiden pending in Superior
Court of San Francisco for allegedly violating Penal Code 632 (recording someonc’s
conversation without their consent) and 182(a)(1) (conspiracy); and (2) a civil action in
the U.S. District Court for the Northern District of California brought by PPFA and

Arnoid & Porter Kaye Scholer LLP
2750 West $5th Street | New York, NY 10019-9740 | www.arneldporter,com

 
Cased 28209 670-e OBSetn et 7 Hed VAR 0 PRAgS bf 2

Arnold: Porter

Honorable Colleen McMahon
November 18, 2020
Page 2

others against the Plaintiffs here, where Plaintiffs and three other defendants to that
action were found liable for more than $2 million in damages for using false pretenses to
gain access to private meetings and making illegal recordings of PPFA affiliates. The gist
of Defendants’ planned motion is that the challenged statements are protected free speech
and thus cannot form the basis of a defamation case.

To the extent the Court is agreeable to moving the conference date, PPFA would
also request that the Court extend its deadline for submitting a Case Management Plan to
one week prior to the new conference date.

Counsel for PPFA and Plaintiffs have conferred regarding the Civil Case
Management Plan. Plaintiffs do not object to moving the conference to January 2021, or
to extending the deadline for submitting the Case Management Plan. PPFA intends to file
its motion expeditiously.

We appreciate the Court’s consideration of our request.

Respectfully submitted,

‘s/ Diana Sterk
Diana Sterk

Attorney for Planned Parenthood
Federation of America, Ine.

cc! Plaintiffs’ Counsel

 
